DETAILED ACTION
The preliminary amendment received on 08/08/2019 is acknowledged by the Examiner.  Claims 9-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  in claim 18, “the applying” should read “the applying step”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Karthik RAMARATNAM, et al. (US 20150330029 A1).

	Regarding claim 1, RAMARATNAM discloses:  A nonwoven fabric material (Para [0098-0099]) comprising at least two nonwoven web layers (Fig. 1, Abstract, para [0002] & [0014]), of which layers at least one is hydroentangled (Para [0014] discloses “The second layer is foam formed and the fibers are much smaller than the first layer and the two layers are plied via hydroentangling.”), wherein each individual nonwoven has a composition of 50%- 95% wood pulp (Para [0012], [0018], [0037], [0039], and Examples 5 and 6.) and 5%-50% synthetic fibers and/or natural fibers (Fig. 1, para [0012], [0018], [0037], [0039], and Examples 5 and 6.), and a basis weight of 20-100 gsm (Para [0012] discloses “The the synthetic and/or natural fibers having a length of 5 to 15 mm (Para [0017-0018], [0028-0029], [0036], [0042-0043] and Table 7.); wherein the at least two nonwoven web layers are joined together by a binder solution dispersed in water (Para [0013] discloses  “The flushable wipe may contain water soluble binders with a trigger component. This trigger component is a controlled concentration of salt in the wetting solution that insolubilizes the binder and allows it to function as an adhesive for the substrate. When the controlled concentration of salt is diluted, the binder becomes soluble and starts to drop strength below a critical level.” And para [0025] discloses “The multi-ply flushable wipe may include a binder between the two or more plies.” And Examples 5, 6, and 7.).  It is well established in the manufacturing of the flushable wipe products that one key characteristic of the wipes is that it must be disintegrated and dispersed in water in the household toilet/septic systems and vast majority of available wipes in the market do indeed disintegrate and disperse, although the degree and time it takes for some wipes to disintegrate and disperse are different from one another and therefore, one of ordinary skill in the art knows that the composition of these wipes could readily be modified via routine optimization so as to disintegrate and disperse in water as quickly and efficiently as possible in the household toilet/septic systems.              

Even though RAMARATNAM implicitly discloses the hydrophilic nature of the binder dispersed in water, nevertheless, the only difference between the claimed invention and RAMARATNAM is lack of the exact and explicit disclosure of the hydrophilic particle in the binder solution recited in the claim limitation: hydrophilic particle binder dispersed in water.  However, as discussed hereinbefore, RAMARATNAM on para [0098] discloses: “To meet the “flushability” requirements of INDA and to reduce the events of pluggage within household sanitation systems as well as wastewater treatment facilities, nonwoven wipes can incorporate unique binders. The binders allow the wipe to be pre-In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in RAMARATNAM is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, a worker in a laboratory could conduct various trial and error tests so as to ensure the hydrophilic nature of the binder dispersed in water as recited in the claimed invention.).
  
	Regarding claim 10, RAMARATNAM further discloses:  wherein the hydrophilic particle binder comprises a composite of microcrystalline cellulose (MCC) and sodium carboxymethylcellulose (CMC) (Para [0024-0025], [0050-0051] discloses, among others, carboxyl methyl cellulose.  Examiner views the hydrophilic particle to be additives or fillers used as a binder.).

	Regarding claim 11, RAMARATNAM further discloses:  wherein at least one nonwoven web layer comprises synthetic fibers, and wherein the synthetic fibers are selected from the group consisting of regenerated cellulose, lyocell, viscose rayon, polylactic acid, and polyvinyl alcohol (Para [0041] and claim 7.).

	Regarding claim 12, RAMARATNAM further discloses:  wherein at least one nonwoven web layer comprises natural fibers, and wherein the natural fibers are selected from the group consisting of cotton, hemp, flax, linen, bamboo, sisal, jute, and kapok (Para [0039] and claim 5.). 

RAMARATNAM further discloses:  the nonwoven fabric material further comprising a wetting liquid (Para [0026], [0103], [0157] & claim 54.).

	Regarding claim 14, RAMARATNAM further discloses:  comprising the wetting liquid in an amount not exceeding 2.5 times a weight of the nonwoven fabric material per unit area (Para [0026] discloses “The cleansing solution may be present in the amount of 40% to 80% by weight. A wetting/cleaning solution may include purified water and a combination of one or more of the following: humectants, preservatives, moisturizers, surfactants, chelating agents, pH buffer and aromatic compounds.”  Examiner views that the amount of wetting liquid in the nonwoven fabric material depends on the characteristic, composition, and/or specific design requirement and thus, one of ordinary skill in the art could make that via routine optimization. ).  

	Regarding claim 15, RAMARATNAM further discloses:  wherein a wet strength of the nonwoven fabric material is greater than 250 g/50mm (Para [0028] discloses “The wipe has a cross direction wet strength greater than 20 N/m and the wipe is dispersible.” And also claim 64.  Even though, upon conversion of units, the magnitude of wet strength is half of that disclosed by claimed invention, but one ordinary skill in the art could readily modifies the nonwoven fabric material vis routine optimization to arrive at the claimed invention.).

	Regarding claim 16, RAMARATNAM further discloses:  wherein the least one nonwoven web layer comprises synthetic fibers, and wherein the synthetic fibers are not glass fibers or oil- based fibers (Para [0037] discloses “The synthetic fibers 21 are non-thermoplastic fibers.” ).

RAMARATNAM discloses:  A method for forming a nonwoven fabric material (Para [0098-0099])  comprising: applying a binder solution comprising a hydrophilic particle binder dispersed in water to at least two nonwoven web layers to join the at least two nonwoven web layers to one another (Para [0013].  The detail explanation noted in claim 9 equally applied herein and will not be repeated to avoid redundancy.), wherein each individual nonwoven has a composition of 50%-95% wood pulp (Para [0012], [0018], [0037], [0039], and Examples 5 and 6.) and 5%-50% synthetic fibers and/or natural fibers (Fig. 1, para [0012], [0018], [0037], [0039], and Examples 5 and 6.), and a basis weight of 20-100 gsm (Para [0012] discloses “The basis weight of the wipe is within the range of 20 gsm to 100 gsm.” Also, para [0037], and Examples 5 and 6.), the synthetic and/or natural fibers having a length of 5 to 15 mm (Para [0017-0018], [0028-0029], [0036], [0042-0043] and Table 7.).  

Regarding claim 18, RAMARATNAM further discloses:  wherein the at least two nonwoven web layers are dried following the applying (Fig. 2, para [0029] and [0080].).

Regarding claim 19, RAMARATNAM further discloses:  wherein the hydrophilic particle binder comprises a composite of microcrystalline cellulose (MCC) and sodium carboxymethylcellulose (CMC) (The same as claim 10 as noted hereinbefore.).

Regarding claim 20, RAMARATNAM further discloses:  wherein at least one nonwoven web layer comprises synthetic fibers, and wherein the synthetic fibers are selected from the group consisting of regenerated cellulose, lyocell, viscose rayon, polylactic acid, and polyvinyl alcohol (The same as claim 11 as noted hereinbefore.).

RAMARATNAM further discloses:  wherein at least one nonwoven web layer comprises natural fibers, and wherein the natural fibers are selected from the group consisting of cotton, hemp, flax, linen, bamboo, sisal, jute, and kapok (The same as claim 12 as noted hereinbefore.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hisashi Takai (US 20030000665 A1) is directed to a water-disintegratable sheet including water-dispersible fibers and microfibrillated cellulose. The water-dispersible fibers are hydroentangled about each other to provide high fiber density regions and low fiber density regions.  The prior art is a water-disintegratable sheet that can reduce stiffness and provide softness and in which strength and water-disintegratability can be easily balanced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748